Cooley,Ch. J:
The complainant in this cause seeks to set aside and have cancelled a deed of lands made by himself to his wife, but which he alleges was never delivered as .a conveyance. His case is, that on or about the 20th day of January, 1871, he executed the deed at the suggestion of his wife, for the purpose of exhibiting it to one Lapham, to whom he was at that time indebted, in order that, by means thereof, he might secure from Lapham further time for the payment of his indebtedness; that the deed was deposited with his other papers in his house after execution, but was subsequently, without his knowledge or consent, taken by his wife and put on record, and she now claims title under it. This is a substantial statement of complainant’s claim as he makes it by* his bill.
The testimony regarding the actual delivery of the deed by the husband to the wife is conflicting, but from all the evidence it is perfectly clear that whether the deed was actually placed in the wife’s hands or not, it was deposited where she could make use of it for the very purpose for which it was made. The actual custody was as much in her as in him, and as it was understood that she was to make use of it on occasion to show ownership in herself, *231the legal control must be regarded as delivered to her. And the act of the wife in taking the deed and placing it upon record, though it may have been without the husband’s knowledge, was in itself no wrong, if delivery in fact or in law had previously been made.
We think a delivery in law is shown; and this is an end of the case. Fraud in procuring the deed is not relied upon, and complainant, having planted himself on the nondelivery, must fail when delivery is made out. He has executed a conveyance for the illegal purpose of delaying his creditor in the collection of his demand, and if the party he trusts in his unlawful attempt defrauds him, he must bear the consequences. Courts cannot occupy themselves with adjusting equities between wrong doers. When parties associate for an unlawful purpose they must calculate in advance the probabilities of bad faith towards each other, and must expect no assistance of the law against each other’s frauds.
The decree dismissing the bill must be affirmed, with costs.
The other Justices concurred.